446 F.2d 893
Jerry Bob COMBS, Petitioner-Appellant,v.Roger CARROLL, U. S. Probation Officer, Respondent-Appellee.
No. 71-1676 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
July 9, 1971.

Jerry B. Combs, pro se.
Eldon B. Mahon, U. S. Atty., Dallas, Tex., for respondent-appellee.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
Combs, who is incarcerated in the Dallas County Jail awaiting trial on charges brought by the State of Texas, appeals the district court's denial of his petition seeking the dismissal of a federal detainer lodged against him. We affirm.


2
In December, 1965 the appellant received a six-year sentence for conspiracy to smuggle heroin into the United States, and was mandatorily released in December, 1969, 18 U.S.C. § 4164. He contends that since he was not eligible for parole on his federal sentence, he could not have been under the jurisdiction of the United States Parole Board subsequent to his release in 1969. He therefore concludes that the detainer lodged against him by the Parole Board is invalid.


3
This reasoning is faulty, since "a prisoner having served his term or terms less good-time deductions shall, upon release, be deemed as if released on parole until the expiration of the maximum term or terms for which he was sentenced less one hundred and eighty days." 18 U.S.C. § 4164 (emphasis added). Thus the appellant was legally subject to the Parole Board's supervision until some time in June, 1971; and his arrest on state charges constituted sufficient grounds for issuance of a mandatory release violator warrant and detainer.


4
The judgment of the district court is affirmed.


5
Affirmed.



Notes:


*
 [1] Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I